DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/22 has been entered.
 
Response to Arguments
Applicant argues that the limitation of "link the assertion to the object representing the entity," is not taught. Smythe ([0160]) teaches: a co-referencing technique to “provide for the ability to set and propagate supporting evidence values and relevance values amongst explicitly linked nodes in a logical parse in order to identify and propagate knowledge” The technique “increases the connectivity of the knowledgebase and allows more logical deductions to be made during a reasoning process.”  The examiner is interpreting the logical deduction made from the links to provide teaching for the limitation.
Applicant argues that the added amendment of "labeling the logical structure with a name that identifies the logical structure's sectional fragment in the document" is not taught. Smythe teaches creating NLP annotations on the natural language text according to an ontology for the particular domain of interest ([0116-0117]). 
Specification at [0020] teaches “An organization structure of a document may include sections, paragraphs, tables, header, footer, or another part or fragment of the document.” Smythe teaches parsing and annotating spans (see Smythe [0107]) which are interpreted as fragments of a document.  The argument is not convincing.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smythe et al (US 2017/0060831)
1, 9, 17. A method performed by at least one hardware processor, comprising:receiving a document ([0216]) extracting logical structures and entities from the document by parsing the document (step 1720 [0235]), the logical structures including sectional fragments of the document representative of the document's organization (Thus, the syntactic/semantic parse generated by the NLP mechanisms comprises annotations associated with the semantic terms such that the annotations are utilized to delimit spans of text that are critical in the reasoning process[0107] – here the spans are interpreted as fragments of a document); for an entity in the extracted entities, creating an object representing the entity, the creating the object 
linking the assertion to the object representing the entity (linking nodes [0160]); identifying a logical structure from the extracted logical structures and a content of the logical structure containing the assertion (logical hierarchical model, [0042]);
 labeling the logical structure with a name that identifies the logical structure's sectional fragment in the document (creating NLP annotations on the natural language text according to an ontology for the particular domain of interest, [0116-0117]); and linking the logical structure and the content of the logical structure to the object representing the entity (linked nodes [0160]), wherein a database of structured knowledge is built that links the entities to corresponding assertions and corresponding logical structures in which the entities occur (see the node relevance value stored in the knowledgebase [0149], and the connectivity of the knowledgebase as in [0160]);
wherein the logical structure is linked to the object representing the document with an attribute representing an organizational relationship of the logical structure to the document, wherein a structured form of the document is created (Thereafter, the resulting parse is converted into a conjunction of atomic logical terms linked by at least one logical operator from the normalized pre-defined set of logical operators (step 1760). In general, the atomic logical terms consist of two concepts which are mutually descriptive. The resulting logical parse is then output and/or stored for further processing (step 1770)., [0241]).
System and computer readable medium are taught ([0006-0007])  
2, 10. The method of claim 1, wherein the creating of an object representing the entity, the determining of an 
3, 11, 19. The method of claim 1, wherein the entities are extracted based on a predefined dictionary of terms associated with a domain of the received document (external dictionary of domain terms [0107].  
4, 12, 20. The method of claim 1, wherein the linking the assertion to the object representing the entity comprises creating an in-memory object representing the assertion and linking the in- memory object representing the assertion to the object representing the entity (step 1760 [0241], linking nodes [0160]).  
5, 13. The method claim 1, wherein the linking the logical structure and the content of the logical structure to the object representing the entity comprises creating an in-memory object representing the logical structure and an in-memory object representing the content of the logical structure, and linking the in-memory object representing the logical structure and the in-memory object representing the content of the logical structure with the object representing the entity (step 1760 [0241], linking nodes [0160]).  

7, 15. The method claim 6, further comprising: receiving a query comprising a candidate assertion associated with a candidate topic (query [0100]); searching by traversing the plurality of linked objects for the candidate assertion (evidential support [0102]); and returning one or more documents resulting from the searching (evidential support [0102]).  

18. The system of claim 17, wherein the hardware is configured to repeat creating of an object representing the entity (processing documents [0216]), determining of an assertion made in the document associated with the entity (conclusions as in [0220]), the linking of the assertion to the object representing the entity (linking nodes [0160]), identifying of a logical structure from the extracted logical structures and a content of the logical structure containing the assertion (logical hierarchical model, [0042]), and linking of the logical structure and the content of the logical structure to the object representing the entity (linking nodes [0160]), for each of the extracted entities, wherein objects representing the extracted entities are linked based on a predefined dictionary of terms (external dictionary of domain terms [0107]).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW H BAKER/               Primary Examiner, Art Unit 2655